DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on November 24, 2020 has been fully considered.  The rejection is made final.  Claims 1-20 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated November 24, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.                                                              

Terminal Disclaimer
The terminal disclaimer filed on November 24, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,235,463 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The nonstatutory double patenting rejection of claims 1 and 11 imposed in the previous office action has been withdrawn because of the Terminal Disclaimer filed on November 24, 2020.

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of Bloomstein et al. (US Patent No. 2014/0244937 A1).	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bloomstein et al. (US Patent No. 2014/0244937 A1, ‘Bloomstein’, hereafter).


Regarding claim 1. Bloomstein teaches a method, comprising: 
receiving, at a datacenter, a request from a client, where the request identifies a data range required by an application residing at the client, and wherein the data range embraces less than all the contents of a file with which the data range is associated, wherein the file resides in its entirety at the datacenter; accessing the data in the data range (at some point in time after the client apparatus 2 makes a request 301 for segment #0 from the first storage apparatus 10a the client apparatus 2 (i.e., a request from a client) will make a subsequent request for another data segment … the client apparatus 2 is requesting, segment #end has already been retrieved by the first storage apparatus 10a from the cloud storage 51 (i.e., datacenter) and placed in the cache memory 14 of the first storage apparatus 10a prior to the first storage apparatus 10a receiving the request 307 for segment #end from the client apparatus 1 … Similarly, at some later point in time after the request 307, the first storage apparatus 10a can expect a request 312 for intermediate segment #N+1 as specified by the non-sequential access pattern database. Since the first storage apparatus 10a has already retrieved (by request 306 and response 308) segment #N+1 from the cloud storage 51 (i.e., accessing the data in the data range and data ranges required the client and stored in the datacenter)), Bloomstein [0086], [0092] and Fig. 14.  Each file on the cloud storage 51 is retrieved by a number of requests directed to individual segments … only files which are larger than a predetermined size are retrieved from the cloud storage 51 in segments, … any files which are smaller than the predetermined size are retrieved from the cloud storage 51 by a single request directed to the entire file data range. Thus, in the alternative embodiment, small files can be retrieved from the cloud storage in one request provided that the file size does not exceed the maximum data range supported by the underlying transfer protocol (i.e., wherein the data range embraces less than all the contents of a file with which the data range is associated, wherein the file resides in its entirety at the datacenter), Bloomstein [0088] and Fig. 14); and
transmitting data in the data range to the client, wherein the data transmitted to the client from the datacenter comprises respective portions of multiple incremental backups stored at the datacenter (smaller files may be more efficiently retrieved from the cloud storage 51 by transferring the smaller files as a whole in a single transfer session between the first storage apparatus 10a of the edge 50 and the cloud storage 51 (i.e., transmitting data in the data range to the client), Bloomstein [0086], [0088] and Fig. 14.  Instead of making two retrievals from the cloud storage 51 for each of segments #N+1 and N, which requires two separate HTTPS sessions to be set up between the first storage apparatus 10a and the cloud storage 51, the first storage apparatus 10a may retrieve segments #N and #N+1 as a contiguous data range, … retrieving segments #N and #N+1 as a contiguous data range can also reduce the cost of accessing the cloud storage 51 since one HTTPS session is established between the first storage apparatus 10a and the cloud storage 51 for transmitting data (i.e., the data transmitted to the client from the datacenter comprises respective portions of multiple incremental backups stored at the datacenter), Bloomstein [0092] and Fig. 14).
Regarding claim 2. Bloomstein teaches, wherein the multiple incremental backups are incremental backups of the file (Bloomstein [0092]).
Regarding claim 5. Bloomstein teaches, wherein the data transmitted from the datacenter to the client is less than all contents of the file (Bloomstein [0088]).
Regarding claim 6. Bloomstein teaches, wherein the data range comprises one or more byte ranges associated with the file (Bloomstein [0086], [0088]).
Regarding claim 11. Bloomstein teaches a non-transitory storage medium having stored therein computer-executable instructions which, when executed by one or more hardware processors (computing systems, memory, storage devices, Bloomstein [0046-0049] & Figs. 2-3), perform the following operations:
although claim 11 directed to a medium, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the medium recited in claim 11. Therefore; claim 11 is rejected for at least the same reason as claim 1 above.
Regarding claims 12, 15-16, the method steps of claims 2, 5-6 substantially encompass the medium recited in claims 12, 15-16.  Therefore, claims 12, 15-16 are rejected for at least the same reason as claims 2, 5-6 above.

Claims 3-4, 7, 13-14 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Bloomstein et al. (US Patent No. 2014/0244937 A1, ‘Bloomstein’, hereafter) in view of Arimilli et al. (US Patent No. 8,335,238 B2, ‘Arimilli’, hereafter, provided by Applicant’s IDS).

Regarding claim 3. Bloomstein does not teach, wherein the data is transmitted from the datacenter to the client in an unassembled form.
However, Arimilli teaches wherein the data is transmitted from the datacenter to the client in an unassembled form (Arimilli, Col 16, lines 11-25).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Bloomstein and Arimilli before him/her, to modify Bloomstein with the teaching of Arimilli’s reassembling streaming data across multiple packetized communication channels.  One would have been motivated to do so for the purposes of capturing data in a certain way and analyzing data for identifying individuals of interest and increasing the overall security of premises being monitored (Arimilli, Col 1, lines 50-61).
Regarding claim 4. Bloomstein does not teach, wherein the data is transmitted from the datacenter to the client in an assembled form.
However, Arimilli teaches wherein the data is transmitted from the datacenter to the client in an assembled form (Arimilli, Col 16, lines 11-25).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Bloomstein and Arimilli before him/her, to modify Bloomstein with the teaching of Arimilli’s reassembling streaming data across multiple packetized communication channels.  One would have been motivated to do so for the purposes of capturing data in a certain way and analyzing data for identifying individuals of interest and increasing the overall security of premises being monitored (Arimilli, Col 1, lines 50-61).
Regarding claim 7. Bloomstein does not teach, wherein the data transmitted to the client is one of a plurality of parallel streams transmitted by the datacenter to the client, each of the parallel streams being associated with a respective data range.
However, Arimilli teaches wherein the data transmitted to the client is one of a plurality of parallel streams transmitted by the datacenter to the client, each of the parallel streams being associated with a respective data range (Arimilli, Col 16, lines 11-25 and Fig. 4B, item 425).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Bloomstein and Arimilli before him/her, to modify Bloomstein with the teaching of Arimilli’s reassembling streaming data across multiple packetized communication channels.  One would have been motivated to do so for the purposes of capturing data in a certain way and analyzing data for identifying individuals of interest and increasing the overall security of premises being monitored (Arimilli, Col 1, lines 50-61).
Regarding claims 13-14 and 17, the method steps of claims 3-4 and 7 substantially encompass the medium recited in claims 13-14 and 17.  Therefore, claims 13-14 and 17 are rejected for at least the same reason as claims 3-4 and 7 above.

Claims 8-10 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Bloomstein et al. (US Patent No. 2014/0244937 A1, ‘Bloomstein’, hereafter) in view of Cousins (US Patent No. 8,312,356 B1, provided by Applicant’s IDS).

Regarding claim 8. The method as recited in claim 1, wherein the data transmitted to the client is in an encrypted and compressed form (Cousins, Col 13, lines 20-35).
Regarding claim 9. The method as recited in claim 1, wherein the data transmitted to the client is deduplicated data (Cousins, Col 10, lines 21-33).
Regarding claim 10. The method as recited in claim 1, wherein the request is a translation of a file request (Cousins, Col 28, lines 28-47 and Fig. 16).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Bloomstein and Cousins before him/her, to modify Bloomstein with the teaching of Cousins’ systems, methods and computer program products including features for coding and/or recovering data.  One would have been motivated to do so for the benefit of providing data redundancy safeguards (Cousins, Col 1, lines 48-52).
Regarding claims 18-20, the method steps of claims 8-10 substantially encompass the medium recited in claims 18-20.  Therefore, claims 18-20 are rejected for at least the same reason as claims 8-10 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168